Title: Alexander Hepburn’s List of Materials for Work at Poplar Forest [ca. 8 October 1819]
From: Hepburn, Alexander
To: 


					
						
							
								ca. 8 Oct. 1819
							
						
					
					Bill of Huing for Gris Mill
					to 2 Sills 18 feet long 12 by 14
					to 2 D 11 feet long 12 by 14
					to 2 D 11 feet long 10 by 10
					to 2 Mealbeems 18 feet long 11 by 18
					to 3 Posts  8 feet long 11 by 14
					to 3 D 8 feet long 11 by 12
					to 2 D 9 feet long 10 by 10
					to 2 D 14 feet long 10 by 10
					to 1 Spursill 8 feet long 10 by 15
					to 2 D 8 feet long 10 by 10
					to 2 Headbloks 4 feet long 12 by 17
					
					to 6 Braces 7 feet long 7 by 8
					to 1 Bridg tree 11 feet long 10 by 12
					to 1 Shaft 18 feet long 27 Inchs in Diameter 16 Squre
					to 1 D  9 feet long 20 I in Diam 12 Squre
					Machein
					to 1 Shaft 12 feet long 20 Inchs in Diam 16 Squre
					to 1 D 16 feet long 18 Inchs in Diamete 12 Squre
					Huing for Penstock
					
						
							
								to 5 Sills 18 feet long 13 by 15
							
							
								White Oak–
							
						
						
							
								to 2 Sills 24 feet long 13 by 15
							
						
						
							
								to 3 Caps 18 feet long 12 by 12
							
						
						
							
								to 4 Posts 8 feet long 15 by 15
							
						
						
							
								to 10 Posts 8 feet long 10 by 12
							
						
						
							
								to 6 Braces 8 feet long 7 by 9
							
						
					
					Bill for Gris Mill
					
						
							
								to 9 Cants 12 feet long 5 by 17
							
							}
							to be Sesod
						
						
							
								to 9 Facing 10 feet long 4 by 16
							
						
						
							
								to 5 Armes 11 feet long 4 by 14
							
						
						
							
								to 4 Armes 10 feet long 4 by 12
							
						
						
							
								to 12 Planks 12 feet long 2 by 14
							
						
					
					to 9 Shrouds 13 feet long 4 by 17
					to 9 Armes 15 feet long 4 by 10
					to 18 Buckitplank 16 feet long 1⅛ by 17
					to 18 Soling plank 16 feet long 1¼ by 14
					to 18 Elbopeices 16 feet long 3 by 2½
					to 400 of Plank 14 feet long 1½ by 12
					Bill for Wheet Machein
					to 5 Cants 14 feet long 4½ by 17
					to 5 Facing 11 feet long 3½ by 17
					to 3 Cants 11 feet long 3½ by 15
					to 3 Facing 8 feet long 3 by 12
					to 5 Armes 12 feet long 3½ by 12
					to 3 Armes 6 feet long 3½ by 10
					to 1 Drumshaft 10 feet long 13 by 13 Black Gum
					to 2 Feeders 7 feet long 9 by 9 Post Oak
					for Saw Mill
					to 6 Way peces 14 feet long 5 by 6
					to 3 Cants 12 feet long 4½ by 12 Oak
					to 15 Buckets 8 feet long 1½ by 5 Oak
					for Gris Mill
					to 190 Cogs 16 Inchs long 4½ by 3½
					to 70 Rounds 19 Inchs long 3 by 3.
					
					for Machene
					to 220 Cogs 14 Inchs long 4 by 3
					to 60 Cogs 12 Inchs long 3 by 2½
				